DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 03/18/2020 has been entered and fully considered by the examiner.

RESTRICTION REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-20, drawn to a side-viewing imaging catheter including an optical element with an internal reflective surface that reflects and focuses light so that a resulting beam shape has a small cross section area.
Group II, claim(s) 21-31, drawn to a method of manufacturing a side viewing micro optic for a catheter.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a side viewing micro optic for a catheter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Harris which discloses a side viewing imaging catheter comprising an optical element located at the distal end of the imaging core [see FIG. 1; optical block 20; see also [0085] wherein the optical element includes reflective surface that reflects the light focuses it in a direction orthogonal to the axis of the catheter [see FIG. 1 and [0086] of Harris]
As the common technical feature were known in the art at the time of the filing of the invention, they can not be considered special technical features that would otherwise unify the groups. therefore, group I and II lack unity under PCT rule 13 because they do not share a same or corresponding technical feature. 

During a telephone conversation with on Mr. Daniel Vaughan (applicant’s attorney of record) a provisional election was made without traverse to prosecute the invention of group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small cross section” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “small cross section” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is entirely unclear as to what level of size would constitute “small”. the specification does not define the term “small cross section” and as a result, the metes and bounds of the claim are unclear.
Regarding claim 1 and 8,claims recite the limitation “axial and transaxial dimensions” which is considered to be unclear and indefinite as it is not clear what is the direction along which the axis is defined. As a result, the metes and bounds of the claim are not clear. for the purposes of examination, it is assume that the axial direction is along the longitudinal axis of the catheter and the transaxial is orthogonal to that.
Claim 10 recites the limitation "the catheter tube" in the language of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the probe" in the language of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 12-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (U.S. 2011/0178409) hereinafter “Harris”.
Regarding claim 1, Harris discloses a side-viewing imaging catheter [see abstract of Harris], comprising: a catheter sheath [catheter sheath 14] enclosing an imaging core [imaging core 12/20; see FIG. 1 and [0084] of Harris];  5wherein the imaging core presents an internal optical channel [see FIG. 1, tube 14 containing optical fiber 18; see also [0084]] coupled to an optical element [optical block 20; see [0085] and FIG. 1] located at the distal end of the imaging core [see FIG. 1]; wherein the optical element [optical block 20; see [0085] and FIG. 1] includes an internal reflective surface [reflective surface 26] that reflects and focuses light transmitted via the optical channel in a direction orthogonal to a rotational axis of the catheter [see FIG. 1; reflective surface 26 reflects and focuses light orthogonal to the device ; see also [0086]] toward a target location, [see FIG. 1; target location 28; [0086]] and returns reflected light from the target location back 10through the optical channel [see [0093] of Harris]; and wherein the internal reflective surface of the optical element is shaped to focus the light so that a resulting beam shape at the target location has a small cross section area and substantially equal axial and transaxial dimensions [see [0088]; surface 26 is shaped so that the beam shape at the target location is a point].  
Regarding claim 2, 15 Harris further discloses that a shape of the internal reflective surface is numerically computed by optimizing a polynomial surface to .[see [0086] surface is an ellipsoid to focus light into a point, surface is inherently numerically computed to provide the focused beam at an observation point at a desired location outside the device; see FIG. 1 and [0086]-[0088] of Harris]  
Regarding claim 3, Harris further discloses that the internal reflective 20surface comprises an aspheric surface with additional polynomial aspheric terms.  [see [0086] internal reflective surface is an ellipsoid; and ellipsoids inherently include polynomial aspheric terms]
Regarding claim 4  Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Even though Harris discloses that the internal reflective surface can be fabricated by any suitable means [see [0100] of Harris], Harris does not disclose that the  internal reflective surface is fabricated through direct-write laser machining in combination with a secondary surface reflow operation.  However, The examiner notes that this is a product by process claim and as long as the resulting product is the same, the prior art reads on the language of the claim. Since Harris discloses the final product in its entirety, the claim is considered to be disclosed by Harris.
Regarding claims 5, Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Even though Harris discloses that the internal reflective surface can be fabricated by any suitable means [see [0100] of Harris], Harris does not disclose that the internal reflective surface is fabricated using a grayscale lithography technique.  However, The examiner notes that this is a product by process claim and as long as the resulting product is the same, the prior art reads on the language of the claim. Since Harris discloses the final product in its entirety, the claim is considered to be disclosed by Harris.
Regarding claim 8, Harris further discloses that35 the side-viewing imaging catheter is configured to perform ultraviolet (UV) imaging.  [the limitation “configured to perform UV imaging” is considered an intended use of the device and carries no patentable weight. Harris’s device is capable of performing UV imaging since the catheter transmits and receives light [see [0093] of Harris]
Regarding claim 12, Harris further discloses that a micro optic [optical block 20; see FIG. 1] for a side-viewing imaging catheter [see FIG. 1 and [0092]], comprising: an optical element [optical block 20; see FIG. 1] including an internal reflective surface [reflective surface 26] that reflects and focuses light transmitted via an optical channel [optical channel 18] in the catheter in a direction orthogonal to a rotational axis of 20the catheter toward a target location [see FIG 1 and [0086] of Harris], and returns reflected light from the target location back through the optical channel [see [0093] of Harris]; wherein the internal reflective surface of the optical element is shaped to focus the light so that a resulting beam shape at the target location has substantially equal axial and transaxial dimensions.[see [0086]; surface 26 is shaped so that the beam shape at the target location is a single point]
Regarding claim 13, Harris further discloses that a shape of the internal reflective surface is numerically computed by optimizing a polynomial surface to minimize a radius of the beam shape at the target location [see [0086] of Harris; surface is an ellipsoid to focus light into a beam; surface is inherently numerically computed to provide the focused beam at an observation point at a desired location outside the device; see FIG. 1 and [0086]-[0088]].  
Regarding claim 14, Harris further discloses that 30 the internal reflective surface comprises an aspheric surface with additional polynomial aspheric terms. [see [0088] internal reflective surface is an ellipsoid, and ellipsoids inherently contain polynomial aspheric terms] 
Regarding claim 15,  Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Even though Harris discloses that the internal reflective surface can be fabricated by any suitable means [see [0100] of Harris], Harris does not disclose that the  internal reflective surface is fabricated through direct-write laser machining in combination with a secondary surface reflow operation.  However, The examiner notes that this is a product by process claim and as long as the resulting product is the same, the prior art reads on the language of the claim. Since Harris discloses the final product in its entirety, the claim is considered to be disclosed by Harris.
Regarding claims 16, Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Even though Harris discloses that the internal reflective surface can be fabricated by any suitable means [see [0100] of Harris], Harris does not disclose that the internal reflective surface is fabricated using a grayscale lithography technique.  However, The examiner notes that this is a product by process claim and as long as the resulting product is the same, the prior art reads on the language of the claim. Since Harris discloses the final product in its entirety, the claim is considered to be disclosed by Harris.
Regarding claim 19, Harris further discloses that the optical element is configured to perform ultraviolet (UV) imaging. [the limitation “configured to perform UV imaging” is considered an intended use of the device and carries no patentable weight. Harris’s device is capable of performing UV imaging since the catheter transmits and receives light [see [0093] of Harris]
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. 2011/0178409) hereinafter “Harris”.
Regarding claim 6 and 17, Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Harris does not disclose that the internal reflective 30surface is shaped to reflect the light with a beam tilt in a forward axial direction. 
However, in another embodiment, Harris teaches the internal reflective 30surface is shaped to reflect the light with a beam tilt in a forward axial direction. [see FIG. 5; surface 126 reflects light such that the beam tilts in a distal direction] 
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the internal reflective surface of the first embodiment of Harris further and make it shaped so as to reflect the light with a beam tilt in a forward axial direction according to the second embodiment of Harris in order to expand the viewing capabilities of the imaging catheter. 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. 2011/0178409) hereinafter “Harris” in view of Corning (WO 2016/205576) hereinafter “Corning”.
Regarding claim 7 and 18, Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Harris does not disclose that the optical element includes a reflective coating to provide broadband reflectivity.  
Corning, directed towards an optical element for reflecting and focusing the light beam [see FIG. 1 and [0036] of Corning] disclose that optical element includes a reflective coating to provide broadband reflectivity. [see [0038] of Corning]  
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical element of Harris further and make the optical element includes a reflective coating to provide broadband reflectivity according to the teachings of Corning in order to provide broadband reflectivity in order to filter reflected light and provide more clear image signals. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. 2011/0178409) hereinafter “Harris” in view of Griffin (U.S. Patent No. 5,562,657) hereinafter “Griffin”.
Regarding claim 9 and 20, Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Harris does not disclose that the optical the optical element isWO 2019/099418PCT/US2018/06086312 comprised of fused silica.  
[see abstract of Griffin] discloses that the optical element comprise of fused silica [see column 4, lines 38-42 of Griffin]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the optical element of Harris further and make it from fused silica in order to limit scattering or distortions of the light beam [see column 4, lines 42-45 of Griffin]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. 2011/0178409) hereinafter “Harris” in view of Muller et al. (U.S. Patent No. 8,052,605) hereinafter “Muller”.
Regarding claim 10, Harris discloses all the limitations of claim 1 above [see rejection of claim 1]
Harris does not disclose that the the side-viewing imaging catheter is a multimodal catheter, which supports both 5optical and ultrasonic imaging; wherein the catheter tube additionally encloses an electrical channel; and wherein the probe additionally includes an ultrasonic transducer coupled to the electrical channel; and wherein the ultrasonic transducer is oriented orthogonally to a rotational axis of the 10catheter and is configured to generate an ultrasonic acoustic signal and to return resulting echo information.
However, Muller, directed towards a side viewing catheter with a catheter sheath and a reflective surface [see abstract and Fig. 1 of Muller] discloses that the side-viewing imaging catheter is a multimodal catheter [ see column 3, lines 37-41], which [see column 3, lines 58-62]; wherein the catheter tube additionally encloses an electrical channel [see FIG. 1; electrical channel 128; see also column 6, lines 6-12]; and wherein the probe additionally includes an ultrasonic transducer coupled to the electrical channel [see FIG. 1; ultrasound transducer 120; see also column 5, lines 64-67 of Muller]; and wherein the ultrasonic transducer is oriented orthogonally to a rotational axis of the 10catheter and is configured to generate an ultrasonic acoustic signal and to return resulting echo information.[see FIG. 1; ultrasound transduce is oriented orthogonally; see also column 5, line 64-column 6, line 17]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the catheter of Harris further and make the side viewing catheter of Harris a multimodal catheter, which supports both 5optical and ultrasonic imaging; wherein the catheter tube additionally encloses an electrical channel; and wherein the probe additionally includes an ultrasonic transducer coupled to the electrical channel; and wherein the ultrasonic transducer is oriented orthogonally to a rotational axis of the 10catheter and is configured to generate an ultrasonic acoustic signal and to return resulting echo information according to the teachings of Muller in order to provide further information about the condition of the targeted blood vessel for diagnostic purposes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. 2011/0178409) hereinafter “Harris” in view of Muller et al. (U.S. Patent No. 8,052,605) hereinafter “Muller” as applied to claim 10 above, and further in view of Cespedes (WO 2009/038555) hereinafter “Cespedes”.
Regarding claim 11, Harris as modified by Muller discloses all the limitations of claim 10 above [see rejection of claim 10]
Harris as modified by Muller does not disclose that the multimodal catheter supports both intravascular ultrasound (IVUS) imaging and multispectral fluorescence-lifetime 15imaging microscopy (FLIm).  
Cespedes, directed towards a multimodal imaging catheter [see abstract of Cespedes] discloses that the multimodal catheter supports both intravascular ultrasound (IVUS) imaging and multispectral fluorescence-lifetime 15imaging microscopy (FLIm).[see [00022], [0059] and [0067] of Cespedes]  
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the catheter of Harris further and make the multimodal catheter support both intravascular ultrasound (IVUS) imaging and multispectral fluorescence-lifetime 15imaging microscopy (FLIm) according to the teachings of Cespedes in order to provide further information about the condition of the targeted blood vessel for diagnostic purposes.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793